                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-58-BLG-SPW-I
 SIMON DOUGLAS STANLEY                                                     USM Number: 18061-046
                                                                           Robert L. Stephens, Jr.
                                                                           Dctciidimi's Atloriii;)



THE DEFENDANT:
      pleaded guilty to count                            2 of the Indictment
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                 Offense Ended   Count
 21:841 A=Cd.F Possession With Intent To Distribute Methainphetamine; 21:853                         03/12/2020
 Forfeiture Allesation




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on coimt(s)
 S    Counts 1, 3, and 4 of the Indictment are dismissed on the motion of the United States

       It is ordered that the defendant must notify the United Slates attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United Stales attorney of
material changes in economic circumstances.


                                                             June 24.2021
                                                             Date oflmposition iit'Jiidgnicnl




                                                              ignatiirc ol Judgc
                                                                                                      6c2:-
                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title olMudee


                                                             June 24,2021
                                                             Date
